      Case 5:18-cv-05814-BLF Document 29-1 Filed 11/29/18 Page 1 of 19



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   JACOB M. HEATH (SBN 238959)
     jheath@orrick.com
 3   WILL MELEHANI (SBN 285916)
     wmelehani@orrick.com
 4   JOHANNA L. JACOB (SBN 286796)
     jjacob@orrick.com
 5   ORRICK, HERRINGTON & SUTCLIFFE LLP
     405 Howard Street
 6   San Francisco, CA 94105
     Telephone:    +1-415-773-5700
 7   Facsimile:    +1-415-773-5759
 8   Attorneys for Plaintiff
     POYNT CORPORATION
 9
10
                             IN THE UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12
                                      SAN JOSE DIVISION
13

14    POYNT CORPORATION,                        Case No. 5:18-cv-05814 BLF
15                      Plaintiff,              DECLARATION OF WILL
                                                MELEHANI IN SUPPORT OF
16              v.                              PLAINTIFF POYNT
                                                CORPORATION’S OPPOSITION TO
17    INNOWI, INC.,                             DEFENDANT INNOWI, INC.’S
                                                MOTION TO DISMISS
18                      Defendant.
                                                Date: February 14, 2019
19                                              Time: 9:00 a.m.
                                                Courtroom 3, 5th Floor
20                                              Judge: Hon. Beth L. Freeman
21

22

23

24

25

26

27

28
                                                            MELEHANI DECL. ISO PLAINTIFF’S OPP. TO
                                                                  DEFENDANT’S MOTION TO DISMISS
     4131-1077-3017.1                                                          5:18-CV-05814 BLF
      Case 5:18-cv-05814-BLF Document 29-1 Filed 11/29/18 Page 2 of 19



 1            I, WILL MELEHANI, declare and state as follows:

 2            1.        I am an Associate with the law firm of Orrick, Herrington & Sutcliffe LLP

 3   (“Orrick”), counsel of record for Plaintiff Poynt Corporation (“Poynt”) in the above-captioned

 4   matter. I am a member in good standing of the Bar of the State of California. I make this

 5   Declaration in support of Plaintiff Poynt Corporation’s Opposition to Defendant Innowi, Inc.’s

 6   Motion to Dismiss. I have personal knowledge of the facts set forth below, except as otherwise

 7   stated, and if called as a witness I could and would testify competently to those facts.

 8            2.        Attached hereto as Exhibit 1 is a true and correct copy of the Statement of

 9   Information (“Whizz SOI”) of Whizz Systems, Inc. (“Whizz”) filed in the office of the Secretary
10   of State of the State of California on October 11, 2011. The Whizz SOI was certified as true and

11   correct by Munawar Karimjee, CEO, on October 11, 2011. Ex. 1 ¶ 15. As indicated in the Whizz

12   SOI, the corporate address of Whizz is 3240 Scott Boulevard, Santa Clara, California. Ex. 1 ¶¶ 2,

13   3. Additionally, as indicated in the Whizz SOI, Munawar Karimjee and Muhammad Irfan were

14   officers of Whizz. Ex. 1 ¶¶ 5-7.

15            3.        Attached hereto as Exhibit 2 is a true and correct copy of the Statement of

16   Information (“Innowi SOI”) of Innowi, Inc. (“Innowi”) filed in the office of the Secretary of State

17   of the State of California on March 11, 2014. The Innowi SOI was certified as true and correct by

18   Zia Hasnain, CEO, on March 11, 2014. Ex. 2 ¶ 17. As indicated in the Innowi SOI, the corporate

19   address of Innowi is 3240 Scott Boulevard, Santa Clara, California. Ex. 2 ¶¶ 4, 5. Additionally,
20   as indicated in the Innowi SOI, Muhammad Irfan and Munawar Karimjee were directors of

21   Innowi. Ex. 2 ¶ 10 and p. 2 (List of Additional Directors).

22            4.        Therefore, as indicated in both SOIs, Whizz and Innowi share the same business

23   address. Further, per both SOIs, Munawar Karimjee and Muhammad Ifran, both officers at

24   Whizz, were directors at Innowi.

25            5.        Attached hereto as Exhibit 3 is a true and correct copy of a web page entitled

26   “Whizz Systems, Inc | EquityNet.”, except the cited portions have been highlighted in green. On

27   November 27, 2018, at my supervision and direction, Ms. Amy Maruska, a paralegal for Orrick,

28   captured this web page from the EquityNet website at URL: https://www.equitynet.com/c/whizz-
                                                                           MELEHANI DECL. ISO PLAINTIFF’S OPP. TO
                                                        -1-                      DEFENDANT’S MOTION TO DISMISS
     4131-1077-3017.1                                                                         5:18-CV-05814 BLF
      Case 5:18-cv-05814-BLF Document 29-1 Filed 11/29/18 Page 3 of 19



 1   systems-inc, and highlighted the cited portions in green. The web browser was set to display the

 2   title, the total number of pages, the URL address, and the date the web page was captured in the

 3   header and footer by Ms. Maruska. As of the date of this Declaration, this web page can still be

 4   accessed at the aforementioned URL.

 5            6.        It is my understanding and belief, that Internet Archive (“IA”) is a website that

 6   provides a number of services including a service called Wayback Machine. The Internet

 7   Archive Wayback Machine (“IAWM”) “is a service that allows people to visit archived versions

 8   of Web sites. Visitors to the Wayback Machine can type in a URL, select a date range, and then

 9   begin surfing on an archived version of the Web.”
10   (https://archive.org/about/faqs.php#The_Wayback_Machine). If archived records for a URL are

11   available, the visitor is provided a list of dates. The visitor can then select a date and begin to surf

12   an archived version of the Web. IA assigns a URL on its site to the archived files which allows

13   the visitor to determine the date and time of the Wayback captures by the date code embedded in

14   IA’s archived URL. Per IA, “This is the list of numbers in the middle [of the URL]; it translates

15   as yyyymmddhhmmss in GMT. For example, in this url

16   http://web.archive.org/web/20000229123340/http://www.yahoo.com/ the date the site was

17   crawled was Feb 29, 2000 at 12:33 and 40 seconds.”

18   (https://archive.org/about/faqs.php#The_Wayback_Machine).

19            7.        In November 2018, I ran a keyword search for “innowi.com” in the Internet
20   Archive Wayback Machine website (“IAWM”) located at URL: https://web.archive.org. My

21   keyword search resulted in numerous archived web captures for “innowi.com.” I focused my

22   review around the September 2015 time period which is when Innowi filed its first patent

23   application. I located an innowi.com web page captured on August 1, 2015 (“Aug. 2015 Web

24   Page”) by IAWM. As of the date of this Declaration, the Aug. 2015 Web Page can still be

25   accessed at URL: https://web.archive.org/web/20150801130549/http://innowi.com/.

26            8.        Attached as Exhibit 4 is a true and correct copy of the Aug. 2015 Web Page,

27   except the cited portions have been highlighted in green. On November 28, 2018, at my

28   supervision and direction, Ms. Maruska accessed URL:
                                                                            MELEHANI DECL. ISO PLAINTIFF’S OPP. TO
                                                        -2-                       DEFENDANT’S MOTION TO DISMISS
     4131-1077-3017.1                                                                          5:18-CV-05814 BLF
         Case 5:18-cv-05814-BLF Document 29-1 Filed 11/29/18 Page 4 of 19



 1   https://web.archive.org/web/20150801130549/http://innowi.comi, printed same to PDF and

 2   highlighted the cited portions in green. The web browser was set to display the title, the total

 3   number of pages, the URL address, and the date the web page was captured in the header and

 4   footer by Ms. Maruska.

 5             I declare under penalty of perjury under the laws of the State of California that the

 6   foregoing is true and correct.

 7             Executed this 29th day of November, 2018 in San Francisco, California.

 8

 9                                                                               - -f------
                                                     WILL      ELEHANI
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                           MELEHANI DECL. ISO PLAINTIFF'S OPP. TO
                                                         3                       DEFENDANT'S MOTION TO DISMISS
     4131-1077-3017.1                                                                         5:18-cv-05814 BLF
Case 5:18-cv-05814-BLF Document 29-1 Filed 11/29/18 Page 5 of 19




               EXHIBIT 1
                  Case 5:18-cv-05814-BLF Document 29-1 Filed 11/29/18 Page 6 of 19


                               State of California                                                    S              E-H02862
                                Secretary of State
                                                                                                                     FILED
                              Statement of Information                                                      In the office of the Secretary of
             (Domestic Stock and Agricultural Cooperative Corporations)                                      State of the State of California

     FEES (Filing and Disclosure): $25.00. If amendment, see instructions.                                          Oct - 11 2011
    IMPORTANT - READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                                This Space For Filing Use Only

1. CORPORATE NAME
 C2207465
 WHIZZ SYSTEMS, INC.
                                                                                                                                              Text




Due Date:

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 2 and 3 cannot be P.O. Boxes.)
2. STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                CITY                         STATE            ZIP CODE
 3240 SCOTT BLVD          SANTA CLARA CA 95054
3. STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY            CITY                         STATE            ZIP CODE
 3240 SCOTT BLVD          SANTA CLARA CA 95054
4. MAILING ADDRESS OF THE CORPORATION, IF DIFFERENT THAN ITEM 2                CITY                          STATE           ZIP CODE



Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable
title for the specific officer may be added; however, the preprinted titles on this form must not be altered.)
5. CHIEF EXECUTIVE OFFICER/              ADDRESS                                CITY                         STATE            ZIP CODE
 MUNAWAR         KARIMJEE 3877 HANCOCK DR           SANTA CLARA, CA 95051
6. SECRETARY                             ADDRESS                                CITY                         STATE            ZIP CODE
 MUHAMMAD          IRFAN 421 CASITA WAY       LOS ALTOS, CA 94022
7. CHIEF FINANCIAL OFFICER/              ADDRESS                                CITY                         STATE            ZIP CODE
 MUNAWAR         KARIMJEE 3877 HANCOCK DR           SANTA CLARA CA 95051
Names and Complete Addresses of All Directors, Including Directors Who Are Also Officers (The corporation
must have at least one director. Attach additional pages, if necessary.)
8. NAME                                  ADDRESS                                CITY                         STATE            ZIP CODE
 MUNAWAR KARIMJEE              3877 HANCOCK DR      SANTA CLARA, CA 95054
9. NAME                                 ADDRESS                                 CITY                         STATE            ZIP CODE


10. NAME                                 ADDRESS                                CITY                         STATE            ZIP CODE


11. NUMBER OF VACANCIES ON THE BOARD OF DIRECTORS, IF ANY:
Agent for Service of Process (If the agent is an individual, the agent must reside in California and Item 13 must be completed
with a California street address (a P.O.Box address is not acceptable). If the agent is another corporation, the agent must have on file with
the California Secretary of State a certificate pursuant to California Corporations Code section 1505 and Item 13 must be left blank.)
12. NAME OF AGENT FOR SERVICE OF PROCESS

  MUNAWAR KARIMJEE
13. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL         CITY              STATE            ZIP CODE
 3877 HANCOCK DR          SANTA CLARA, CA 95051

Type of Business
14. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
  DESIGN AND MANUFACTURING
15. BY SUBMITTING THIS STATEMENT OF INFORMATION TO THE CALIFORNIA SECRETARY OF STATE, THE CORPORATION CERTIFIES THE INFORMATION
    CONTAINED HEREIN, INCLUDING ANY ATTACHMENTS, IS TRUE AND CORRECT.
    10/11/2011                MUNAWAR KARIMJEE                                          CEO
      DATE                TYPE OR PRINT NAME OF PERSON COMPLETING THE FORM                          TITLE                       SIGNATURE

 SI-200 C (REV 10/2010)                                                                                      APPROVED BY SECRETARY OF STATE
Case 5:18-cv-05814-BLF Document 29-1 Filed 11/29/18 Page 7 of 19




               EXHIBIT 2
                  Case 5:18-cv-05814-BLF Document 29-1 Filed 11/29/18 Page 8 of 19



                                 State of California                                             S
                                    Secretary of State
                              Statement of Information                                                                  EX24014
              (Domestic Stock and Agricultural Cooperative Corporations)
                            FEES (Filing and Disclosure): $25.00.
                         If this is an amendment, see instructions.
                                                                                                                        FILED
       IMPORTANT – READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                           In the office of the Secretary of State
1. CORPORATE NAME                                                                                                 of the State of California
INNOWI INC.

                                                                                                                      MAR-11 2014


2. CALIFORNIA CORPORATE NUMBER
                                               C3650379                                                            This Space for Filing Use Only

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)
3.    If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
      of State, or no statement of information has been previously filed, this form must be completed in its entirety.
            If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
            of State, check the box and proceed to Item 17.

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4.    STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                          CITY                           STATE        ZIP CODE
3240 SCOTT BLVD, SANTA CLARA, CA 95054
5.    STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                     CITY                           STATE        ZIP CODE
3240 SCOTT BLVD, SANTA CLARA, CA 95054
6.    MAILING ADDRESS OF CORPORATION, IF DIFFERENT THAN ITEM 4                              CITY                           STATE        ZIP CODE


7.    EMAIL ADDRESS FOR RECEIVING STATUTORY NOTIFICATIONS


Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)
7.    CHIEF EXECUTIVE OFFICER/                ADDRESS                                       CITY                           STATE        ZIP CODE
 ZIA HASNAIN           3240 SCOTT BLVD, SANTA CLARA, CA 95054
8.    SECRETARY                               ADDRESS                                       CITY                           STATE        ZIP CODE
 VIJAYKUMAR SANTHAKUMAR                    3240 SCOTT BLVD, SANTA CLARA, CA 95054
9.    CHIEF FINANCIAL OFFICER/                ADDRESS                                       CITY                           STATE        ZIP CODE
     ZIA HASNAIN       3240 SCOTT BLVD, SANTA CLARA, CA 95054
Names and Complete Addresses of All Directors, Including Directors Who are Also Officers (The corporation must have at least one
director. Attach additional pages, if necessary.)
10. NAME                                      ADDRESS                                       CITY                           STATE        ZIP CODE
 MUHAMMAD IRFAN               3240 SCOTT BLVD, SANTA CLARA, CA 95054
11. NAME                                      ADDRESS                                       CITY                           STATE        ZIP CODE
 ZIA HASNAIN           3240 SCOTT BLVD, SANTA CLARA, CA 95054
12. NAME                                      ADDRESS                                       CITY                           STATE        ZIP CODE
 VIJAYKUMAR SANTHAKUMAR                    3240 SCOTT BLVD, SANTA CLARA, CA 95054
13. NUMBER OF VACANCIES ON THE BOARD OF DIRECTORS, IF ANY:
Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 15 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 15 must be left blank.
14. NAME OF AGENT FOR SERVICE OF PROCESS
ROBERT ARTHUR
15. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                    STATE        ZIP CODE
1641 N. FIRST ST., SAN JOSE, CA 95112
Type of Business
16. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
WIFI PRODUCTS
17. BY SUBMITTING THIS STATEMENT OF INFORMATION TO THE CALIFORNIA SECRETARY OF STATE, THE CORPORATION CERTIFIES THE INFORMATION
    CONTAINED HEREIN, INCLUDING ANY ATTACHMENTS, IS TRUE AND CORRECT.
03/11/2014             ZIA HASNAIN                                            CEO
     DATE                TYPE/PRINT NAME OF PERSON COMPLETING FORM                      TITLE                              SIGNATURE
SI-200 (REV 01/2013)                                                 Page 1 of 2                                    APPROVED BY SECRETARY OF STATE
              Case 5:18-cv-05814-BLF Document 29-1 Filed 11/29/18 Page 9 of 19


                                                                              S                    EX24014
                     State of California
                         Secretary of State
                                                                           In the office of the Secretary of State!of the State of California
                                 Attachment to
                            Statement of Information
                                                                                                  MAR-11 2014
              (Domestic Stock and Agricultural Cooperative Corporations)


A. CORPORATE NAME

INNOWI INC.




  CALIFORNIA CORPORATE NUMBER             C3650379
  List of Additional Directors




MUNAWAR KARIMJEE                 3240 SCOTT BLVD, SANTA CLARA, CA 95054


 ASIF RAO      3240 SCOTT BLVD, SANTA CLARA, CA 95054




                                                           Page 2 of 2
Case 5:18-cv-05814-BLF Document 29-1 Filed 11/29/18 Page 10 of 19




                EXHIBIT 3
Whizz Systems, Inc | EquityNet                                                                                                                                                     Page 1 of 2
                   Case 5:18-cv-05814-BLF Document 29-1 Filed 11/29/18 Page 11 of 19



                                                  Browse
                                                                              For Businesses
                                                  Companies                                              About
                                                                              (/for-                             Log In (/log-in.aspx)        Sign Up (/sign-up.aspx)
                                                  (/browse-                                              (/about.aspx)
           (/)                                                                businesses.aspx)
                                                  companies.aspx)



                 Whizz Systems, Inc                                                                                                ENTREPRENEURS - CREATE YOUR PROFILE


                                                                                                                                    (/SIGN-UP.ASPX?M=ENT)
                                                                                                                                   INVESTORS  - REQUEST PLAN/DOCUMENTS
                                                            Santa Clara, CA 95054, US
                                                            Consumer Products                                                       (/SIGN-UP.ASPX?M=INV)
                                                                                                                                   INVESTORS - SEND MESSAGE
                                                            www.whizzsystems.com (http://www.whizzsystems.com)
                                                                                                                                    (/SIGN-UP.ASPX?M=INV)

                                                                                                                               Funding                                     
                 HELLO,
                 NOT LOOKING FOR FUNDING - LOOKING TO PARTNER. PLEASE READ ON ...............
                                                                                                                                                                         0%
                 I would like the opportunity to speak with you about Whizz Systems, Inc.. We aren't looking for
                 funding. We're looking to hook with your portfolio partners and help them if they need Top Shelf
                 design and manufacturing services.                                                                            Funding Goal
                                                                                                                                       Sign up as Investor (/sign-up.aspx?m=inv)
                 For 15 years, Whizz Systems, Inc. has provided hardware design and manufacturing services to
                 technology companies across 3 continents. We are trying to network and connect with startups in
                 the Angel World. We provide board design, FPGA design, industrial/mechanical design, rapid                    Funding Raised So Far
                 prototyping and NPI/production ramp at our Santa Clara facility.. We have another facility in                         Sign up as Investor (/sign-up.aspx?m=inv)
                 Malaysia that get our customers to a volume point where they become interesting to satellite Tier 1
                 EMS companies (Jabil/Flex/Sanmina etc.). My process team will then seamlessly work with the
                                                                                                                               Funding Commitments
                 “next man up” to teach them all of the nuances of building that particular product. This is a very
                                                                                                                                       Sign up as Investor (/sign-up.aspx?m=inv)
                 seamless process from concept to products. Extremely diverse customer base in networking,
                 storage, computing, consumer, medical, test & instrumentation etc.

                                                                                                                               Funding Remaining
                 Part of my team consists of a group we funded last year, Innowi, co-located in our building. They
                                                                                                                                       Sign up as Investor (/sign-up.aspx?m=inv)
                 have DEEP core competence in RF, LTE, wireless, custom antenna, HDTV etc. Ex-Motorola Mobility
                 & nVidia. Delivered multiple products to mass production, also have China manufacturing
                 ecosystem. Very strong in industrial/mechanical design and “miniaturization”, if you will.                    Funding Type
                                                                                                                                       Sign up as Investor (/sign-up.aspx?m=inv)
                 The short video in the link provided gives you a pretty good snapshot of Whizz Systems. I have
                 attached a deck here as well. If these services and capabilities are appealing, please reply back for
                 further diligence / meetings. http://www.whizzsystems.com/aboutus-high-mix-low-volume.html                    Pre-Money Valuation
                                                                                                                                       Sign up as Investor (/sign-up.aspx?m=inv)
                 Best regards ……………….

                                                                                                                               Investor Ownership
                 Regards,
                                                                                                                                       Sign up as Investor (/sign-up.aspx?m=inv)

                 Woody Woodruff
                 Whizz Systems, Inc.                                                                                           Interest / Dividend
                                                                                                                                       Sign up as Investor (/sign-up.aspx?m=inv)

                       Like 0   Share               Share                   Share               Tweet             Copy URL
                                                                                                                               Previous Funding
                                                                                                                 systems-              Sign up as Investor (/sign-up.aspx?m=inv)

                 Summary                                                                                                
                                                                                                                      inc)




                  Prior Year Revenue                 Current Year Revenue                 Next Year Revenue                    Media                                       
                  Sign up as Investor (/sign-        Sign up as Investor (/sign-          Sign up as Investor (/sign-
                  up.aspx?m=inv)                     up.aspx?m=inv)                       up.aspx?m=inv)
                                                                                                                               video: www.whizzsystems.com/aboutus-high-mix-
                  Company Age                                   Employees                   Sub-Industry
                  18 years, 11 months                           200                         Appliances

                  Company Type                        Stock Exchange                        Stock Symbol                       Documents                                   
                  Privately-Held                      -                                     -

                                                                                                                               Sign up as Investor (/sign-up.aspx?m=inv)


                 Products / Services                                                                                    
                                                                                                                               News / Links                                
                 Hardware/SW/MW/ME design and manufacturing services
                                                                                                                                   www.whizzsystems.com
                 For 15 years, Whizz Systems, Inc. has provided hardware design and manufacturing services to                      (http://www.whizzsystems.com)
                 technology companies across in 3 continents. We are trying to network and connect with startups
                 in the Angel World. We provide board design, FPGA design, industrial/mechanical design, rapid
                 prototyping and NPI/production ramp. We have a facility in Malaysia that get our customers to a
                 volume point where they become interesting to satellite Tier 1 EMS companies
                 (Jabil/Flex/Sanmina etc.). My process team will then seamlessly work with the “next man up” to
                                                                                                                               Contact                                     
                 teach them all of the nuances of building that particular product. This is a very seamless process
                 from concept to products. Extremely diverse customer base in networking, storage, computing,
                                                                                                                               Sign up as Investor (/sign-up.aspx?
                 consumer, medical, test & instrumentation etc.
                                                                                                                               m=inv)




https://www.equitynet.com/c/whizz-systems-inc                                                                                                                                      11/27/2018
Whizz Systems, Inc | EquityNet                                                                                                                                                         Page 2 of 2
                Case 5:18-cv-05814-BLF Document 29-1 Filed 11/29/18 Page 12 of 19

              Part of my team consists of a group we funded last year, Innowi, co-located in our building. They
              have DEEP core competence in RF, LTE, wireless, custom antenna, HDTV etc. Ex-Motorola Mobility
              & nVidia.




              Management                                                                                            

              Director Business Development

                             (https://www.linkedin.com/hp/?
              Woody Woodruff dnr=AdntNuyOPLEo4r_CAddxNM5OvPZ74fBx2T1)
                                   I work to develop and grow our customer base using my 38 years of industry
                                   experience and contacts / network to garner new opportunities and lasting
                                   business engagement and relationships. This link pretty much sums up we do +
                                   we now have DEEP rooted team into RF, LTE, wireless, custom antenna, HD etc.


                                   http://www.whizzsystems.com/aboutus-high-mix-low-volume.html




                                        "EquityNet is the only patented crowdfunding platform in the world"




           Resources                                      About                              Learn More
                                                                                                                                                         Browse Companies


           Funding Resources (/crowdfunding-              About Us (/about.aspx)             How EquityNet Works (/how-it-                               (/browse-companies.aspx)

           resources.aspx)                                EquityNet Partners                 works.aspx)
                                                                                                                                                         For Businesses (/for-
           Funding Tools (/crowdfunding-                  (/about.aspx#partners)             EquityNet Technology
           tools.aspx)                                    EquityNet Press Room               (/crowdfunding-technology/)                                 businesses.aspx)
           Funding Statistics (/crowdfunding-             (/pressroom.aspx)                  Contact Us (/contact.aspx)
           statistics.aspx)                               EquityNet Careers                  FAQs (/faqs.aspx)                                           How It Works (/how-it-

           Funding Terminology (/crowdfunding-(/careers.aspx)
                                                                                                                                                         works.aspx)
           terminology.aspx)

                                                                                                                                                         Blog (/blog/)


                                                                                                                                                         Contact Us (/contact.aspx)




           © 2005-2018 Global Equity Fintech, Inc. All Rights Reserved. U.S. Patent No. 7,698,188 (http://pdfpiw.uspto.gov/.piw?PageNum=0&docid=07698188) | 7,908,194
           (http://pdfpiw.uspto.gov/.piw?PageNum=0&docid=07908194) | 8,484,110 (http://pdfpiw.uspto.gov/.piw?PageNum=0&docid=08484110) | 8,793,170
           (http://pdfpiw.uspto.gov/.piw?PageNum=0&docid=08793170) | 8,793,171 (http://pdfpiw.uspto.gov/.piw?PageNum=0&docid=08793171)



           EquityNet is not a registered broker-dealer and does not offer investment advice or advise on the raising of capital through securities offerings. EquityNet does not
           recommend or otherwise suggest that any investor make an investment in a particular company, or that any company offer securities to a particular investor. EquityNet
           takes no part in the negotiation or execution of transactions for the purchase or sale of securities, and at no time has possession of funds or securities. No securities
           transactions are executed or negotiated on or through the EquityNet platform. EquityNet receives no compensation in connection with the purchase or sale of securities.
           Posted companies are not necessarily seeking funding. By using this website you acknowledge that you have read and agree to EquityNet's Terms of Use
           (/entterms.aspx?mode=1), Privacy Policy (/privacy.aspx?mode=1), Payment Disclaimer (/payment-disclaimer.aspx?mode=1), and Risk Factors (/risk-factors.aspx?mode=1).




https://www.equitynet.com/c/whizz-systems-inc                                                                                                                                          11/27/2018
Case 5:18-cv-05814-BLF Document 29-1 Filed 11/29/18 Page 13 of 19




                EXHIBIT 4
Innowi                                                                                                       Page 1 of 6
                         Case 5:18-cv-05814-BLF Document 29-1 Filed 11/29/18 Page 14 of 19

  http://innowi.com/                                                           Go   DEC AUG SEP
                                                                                                                     ⍰❎
 52 captures                                                                             01                          f
 24 Nov 2011 - 19 Aug 2018                                                          2014 2015 2016         ▾ About this capture


                                                            (+1)408-980-0400                   info@innowi.com




https://web.archive.org/web/20150801130549/http:/innowi.com/                                                 11/28/2018
Innowi                                                                                                                                                            Page 2 of 6
                         Case 5:18-cv-05814-BLF Document 29-1 Filed 11/29/18 Page 15 of 19

  http://innowi.com/                                                                                                      Go   DEC AUG SEP
                                                                                                                                                                         ⍰❎
 52 captures                                                                                                                          01                                 f
 24 Nov 2011 - 19 Aug 2018                                                                                                     2014 2015 2016                  ▾ About this capture




        Markets




              Point-of-Sale System
                                                                               POS market has very slow progression and it is still stand with primitive style,
                                                                               bulky terminals with several-peice set that are capable of doing very limited tasks.
                                                                               These dumb terminals limit the growth of POS industry and left it way behind in
                                                                               this really fast-paced technology race and missing out an oporutnity to tap on the
                                                                               intelligence of similar technologies in other domains to increase the revenue and
                                                                               profit.


                                                                               Innowi Inc understands this lag and proven its capabilities of bridging this gap by
                                                                               helping one of its partners to introduce worlds first smart payment device to POS
                                                                               market.


              Innowi offers its services to interested parties to design and develop futuristic, highly efficient, and completely user friendly payment solution that
              is a single piece of equipment combiing all the features of legacy multi piece countertop payment system into one sleek device. The device is not
              only clearing a counter space but also empowering a merchant and customers by offering modern look and feel and state of the art,
              personalized, interactive experience. The POS device interfaces with the other components in store and in cloud to make complete end to end
              valuable user experience for customers, shop owner and corporates.


              Mobile/Payment Lab has the full blown cellular/payment infrastructure
                       • Antennas/RF Design, Development, Manufacturing, and Test
                       • Digital, Power Management Systems Design and Test
                       • Mechanical 3D Modeling, Detailed ME/Thermal Product Design, Reliability and MFG
                       • Software Engineering and Embedded systems




https://web.archive.org/web/20150801130549/http:/innowi.com/                                                                                                      11/28/2018
Innowi                                                                                                                                                                      Page 3 of 6
                         Case 5:18-cv-05814-BLF Document 29-1 Filed 11/29/18 Page 16 of 19

  http://innowi.com/                                                                                                             Go    DEC AUG SEP
                                                                                                                                                                                    ⍰❎
 52 captures                                                                                                                                  01                                    f
 24 Nov 2011 - 19 Aug 2018                                                                                                             2014 2015 2016                     ▾ About this capture

                       • Carrier Certifications –AT&T and T-Mobile

              Cloud Based Analytics and Marketing Platform
                       • Robust, Scalable, Secure and fast cloud platform for analytics,
                       • Daily, weekly, monthly sales reports
                       • Charts and Graphs
                       • Fully customizable
                       • Sales forecast
                       • Inventory Management
                       • Targeted Marketing
                       • Promotions
                       • CRM/ERP Support
                       • Coupons and much more




        Services




              Electrical
                                                          Innowi Inc. offers a wide range of electrical engineering product design and development capabilities. Our team of
                                                          highly skilled electrical engineers and technicians can satisfy your design needs with decades of experience in
                                                          analog and digital circuit design, field-programmable gate array (FPGA) design, RF/wireless design, and much
                                                          more. Utilizing state of the art technologies, our staff can respond rapidly and efficiently to bring your product from
                                                          idea to realization.


                                                          Innowi's electrical engineering and circuit design team has worked on a variety of products. Consumer electronics,
                                                          medical devices, computer peripherals and communications products are just a few of the product categories in
                                                          which we have extensive analog and digital electrical circuit design experience.


              Innowi has an extensive set of tools for electrical circuit design, simulation, and testing, including FPGA design. The combination of talented engineers and
              state of the art equipment allows Innowi to deliver you a design optimized for functionality and manufacturing (DFX).


              The Innovation Center also has extensive capabilities beyond the traditional new product introduction services, from advanced engineering, design for
              manufacturing and supply chain optimization, prototyping, failure analysis, testing, to production and transfer.


              Electrical Engineering Activities                                                 Electrical Engineering Expertise:
                  • System/Architecture Design                                                     • Microcontroller/DSP-based
                  • Electrical Requirements                                                        • RF/Wireless Design
                  • Electronic Circuit Schematic Design                                            • Analog
                  • Electronic Circuit Simulation                                                  • FPGA/CPLD Design




https://web.archive.org/web/20150801130549/http:/innowi.com/                                                                                                                11/28/2018
Innowi                                                                                                                               Page 4 of 6
                         Case 5:18-cv-05814-BLF Document 29-1 Filed 11/29/18 Page 17 of 19

  http://innowi.com/                                                                                         Go   DEC AUG SEP
                                                                                                                                             ⍰❎
 52 captures                                                                                                           01                    f
 24 Nov 2011 - 19 Aug 2018                                                                                        2014 2015 2016   ▾ About this capture

                                                                                 • Sensors and Controllers
                                                                                 • Connected Products




        Products




              Smart Payment Terminal
              World’s 1st Smart dual screen POS Terminal – Architected and Designed for a customer



                                                                    Merchant side:
                                                                     • High Resolution 7” Display w/Touch
                                                                      • Quad Core Application Processor
                                                                      • WiFi/BT/GPS
                                                                      • 2.5G/3G Data enabled

                                                                    Consumer side:
                                                                      • High Resolution 4.3” Display w/Touch
                                                                      • Secure Payment Processor
                                                                      • MSR, EMV, BLE and NFC
                                                                      • Thermal Printer
                                                                      • QR code




        Company



https://web.archive.org/web/20150801130549/http:/innowi.com/                                                                         11/28/2018
Innowi                                                                                                                                Page 5 of 6
                         Case 5:18-cv-05814-BLF Document 29-1 Filed 11/29/18 Page 18 of 19

  http://innowi.com/                                                                        Go    DEC AUG SEP
                                                                                                                                              ⍰❎
 52 captures                                                                                             01                                   f
 24 Nov 2011 - 19 Aug 2018                                                                        2014 2015 2016                    ▾ About this capture


              About Us
                                                         Innowi was founded on a philosophy of becoming a tool for great minds to take
                                                         their ideas to next step. Innowi brings all the tools at their disposal to make it
                                                         easy for them to bring their concepts to realization.


                                                         Innowi is founded by skilled, experienced, passionate ex-Motorolans bringing
                                                         an over 50 years of combined industry experience in all the disciplines of
                                                         product development lifecycle. Its presence in the heart of a silicon valley,
                                                         support of Whizzsystems, a leading ODM, skilled and experienced leadership
                                                         makes Innowi's position unique in the industry. Design experience of Innowi
                                                         founders in the field of Electrical, Mechanical, Thermal, RF and Software
                                                         together with the team of talented engineers on-site and off-shore, on-site
                                                         factory for quick proto and trial releases, off-shore mass production, has made
                                                         the foundation of the company very strong to face any complex challenges of
                                                         the industry.




        Team




https://web.archive.org/web/20150801130549/http:/innowi.com/                                                                          11/28/2018
Innowi                                                                                                                                       Page 6 of 6
                         Case 5:18-cv-05814-BLF Document 29-1 Filed 11/29/18 Page 19 of 19

  http://innowi.com/                                                                                           Go   DEC AUG SEP
                                                                                                                                                     ⍰❎
 52 captures                                                                                                             01                          f
 24 Nov 2011 - 19 Aug 2018                                                                                          2014 2015 2016         ▾ About this capture




                                                                             Please contact us at info@innowi.com,
                                                                         call us or stop by and let us know how we
                                                                                                can help!

                                                                      COMPANY

                                                                        Company Name


                                                                      NAME

                                                                        Name


                                                                      E-MAIL

                                                                        me@example.com


                                                                      PHONE

                                                                        123-456-7890


                             Innowi Inc.                              MESSAGE
                             3240 Scott Blvd.                                                                                    
                             Santa Clara, CA 95054
                             Ph: +1(408)980-0400

                                                                                                                                 


                                                                             SUBMIT




                      Markets                      Services                     Company                             Contact
                        - Consumer Electronics      - Electrical                  - About Us
                        - Wireless Communication    - Mechanical & Thermal        - Career                              3240 Scott Blvd,
                        - Medical Technology        - RF & Wireless               - Facilities and Locations            Santa Clara, CA.
                                                                                                                    95054,USA
                        - Automotive                - Software                    - Core Competencies
                                                    - Manufacturing




                                                                 Innowi © All Rights Reseverd




https://web.archive.org/web/20150801130549/http:/innowi.com/                                                                                 11/28/2018
